DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 2/8/2022.
2. 	Claims 49-54, 57-68 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 49-54, 57-68
Claims 49-54, 57-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims are directed to – receiving and sending to financial institution authentication request comprising snip identification data; receiving account validation reflecting match between snip and financial account data where account validation comprises a bit map; associating financial account and user account based on validation response; generating authentication key; generating payment instruction key using authentication key; encrypting payment instruction key using key exchange key; sending payment instruction key to transaction origination point – which describe Commercial or Legal Interactions and hence falls under Certain Methods of Organizing Human Activity as in processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings).  
Finding a match between snip data and financial account data is similar to comparing intangible data (Cybersource); detecting fraud or misuse (Fairwarning); comparing data to verifying transaction (Solutran).  Examiner further notes that the concepts of encrypting and decrypting keys using account key constitutes Mental Processes and/or Mathematical Concepts.  See Digitech v Electronics for Imaging (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”)
Hence, the independent claims are directed to abstract ideas.
The dependent claims merely limit the abstract idea to – substitute account identifier, determine user identification, determine whether to generate key, incrementing and comparing transaction counter, creating ACH entries, transaction information, types of first and second computer system – which are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited by the claims, beyond the abstract idea, are: a processor, a transaction point original system and a financial institution system.  
As per Para [0125] – [0131] of the Published Application, Fig. 5 discloses the computer system 500 for implementing the disclosed embodiments which appears to be generic computer.  Also, based on Para [0132] of the Published Application, the processor appears to be a generic processor.  Examiner thus notes that the additional elements have been recited at a high level of generality such that the claims amount to no more than mere instructions to apply the judicial exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Here, the ‘focus’ of the claim is not ‘on the specific asserted improvement in computer capabilities.’  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem. See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving and sending to financial institution authentication request comprising snip identification data; receiving account validation reflecting match between snip and financial account data where account validation comprises a bit map; associating financial account and user account based on validation response; generating authentication key; generating payment instruction key using authentication key; encrypting payment instruction key using key exchange key; sending payment instruction key to transaction origination point – using generic components.  Thus, they are not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas such as processing transaction requests that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.
Hence, under Prong Two of PEG 2019, the claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a processor to perform the steps of – receiving and sending to financial institution authentication request comprising snip identification data; receiving account validation reflecting match between snip and financial account data where account validation comprises a bit map; associating financial account and user account based on validation response; generating authentication key; generating payment instruction key using authentication key; encrypting payment instruction key using key exchange key; sending payment instruction key to transaction origination point – amounts to no more than mere instructions to apply the exception using generic components.  Mere instructions to apply an exception using generic components cannot provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving and sending to financial institution authentication request comprising snip identification data; receiving account validation reflecting match between snip and financial account data where account validation comprises a bit map; associating financial account and user account based on validation response; generating authentication key; generating payment instruction key using authentication key; encrypting payment instruction key using key exchange key; sending payment instruction key to transaction origination point – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 49-54, 57-68
Claims 49-54, 57-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dewang (WO 2009/0136404 A2) in view of Domenica et al. (US 2008/0314977 A1) further in view of Chung (US 2009/0049534 A1).

Claim 49:
A method for processing payment transactions via a network comprising:
receiving an authentication request associated with a user account from a transaction origination point system, wherein the transaction origination point system comprises one or more of a mobile wallet, a bill payment website, a mobile bill payment application, a teller station, a kiosk, an in-branch access terminal, or a funds transfer website, wherein the authentication request comprising a snip comprising identification data, wherein the snip comprises a tag and a data element length;
(See Dewang: (“physical Point of Sale (PoS) Terminal”)
sending an account identification request comprises the snip to a financial institution system based on the authentication request;
(See Domenica: Para [0058] (“a partial social security number,”)
…
associating the financial account and the user account based on the validation response;
(See Domenica: Para [0062] (“The comparison result may, for example, be an identifier such as match, partial match, or no match.”), [0068])
generating a participant authentication key based on the association between the financial account and the user account, wherein the participant authentication key comprises financial institution information;
(See Dewang: Page 21 (“Master Message Authentication key (ZMAK) shall be generated by ATOM using the Key generation tool of the HSM and stored in the HSM”)
generating a payment instruction key based on the financial account, using the participant authentication key as a key of the payment instruction key;
encrypting the payment instruction key using a key exchange key; and
(See Dewang: Page 15 (“generate the required Master Key(s) into the HSM residing with ATOM. ATOM uses this key to encrypt the card data of the customer before loading it into the customer mobile”)
sending the encrypted payment instruction key to the transaction origination point system.
(See Dewang: Page 30 (“ATOM platform decrypts the customer response and validates the Cryptogram, decrypts the payload and send it to Virtual POS to process the payment by sending the Payment authorization request to acquirer host”)

It would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Dewang as it relates to securing merchant transaction through mobile device to include Domenica as it relates to customer level data verification.  The motivation for combining the references would have been to reduce the probability of errors.

The combination of Dewang + Domenica does not specifically disclose:
receiving an account validation response from the financial institution system reflecting a match between the snip and data associated with a financial account, wherein the account validation response comprises a bit map that indicates snips matching data associated with the financial account; 
determininq that the user account is associated with the financial account if the bit map reflects exceeding a majority number of snips;
However, Chung discloses the above limitation (See Chung: 
Para [0069] (“verification of identity by conventional means such as birth certificate, driver's license, passport, photo identification, and the like.”)
[0129] (“Converting 502 locus-based digitized signature data to bitmap “.bmp” format initiates the reading 504 of the signed data, i.e. the locus-based digitized signature data for use in creating bitmap data 506, and ultimately to save 508 the data when transformed to bitmap data format as a bitmap “.bmp” file.  Creating 506 bitmap data comprises a repetitive process of converting locus-based digitized signature points into bitmap pixels.  The method begins at a point location (x,y) and advances through the point locations (x,y) until all are processed or transformed into pixels in bitmap format.”)
Claim 25 (“comparing the biometric data from the biometric data file with biometric data previously stored in a database, or with a predetermined threshold value, or with biometric data previously stored in a database and a predetermined threshold value, for authenticating the biometric data for approving or disapproving the transaction;”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Dewang + Domenica to include Chung as it relates to authenticating digitized biometric transaction data.  The motivation for combining the references would have been to use digitized signature for verification.

Claim 50:
wherein the authentication request comprises plaintext data.
(See Domenica: Para [0048], [0056], [0058], [0060])

Claim 51:
wherein the authentication request comprises obfuscated data.
(See Domenica: Para [0048], [0056], [0058], [0060])

Claim 52:
wherein the snip is a first snip of a plurality of snips and receiving the authentication request validation comprises receiving the plurality of snips.
(See Domenica: Para [0048], [0056], [0058], [0060])

Claim 53:
wherein the account validation response comprises match data based on the plurality of snips and data associated with the financial account.
(See Domenica: Para [0048], [0056], [0058], [0060])

Claim 54:
wherein the account validation response reflects a match between the snip and obfuscated data associated with the financial account.
(See Domenica: Para [0062], [0071], [0077])

Claim 57:
wherein the identification data of the snip comprises at least one of:
a proposed current balance of the financial account;
a user identifier associated with the financial account;
a card verification value;
digits of a telephone number; or
a shared secret.
(See Domenica: Para [0058])

Claim 58:
wherein the authentication request comprises a tag corresponding to the snip.
(See Domenica: Figs. 4B, 5B, 6B)

Claim 59:
wherein the authentication request comprises a data element comprising a tag corresponding to the snip and additional tags corresponding to additional snips.
(See Domenica: Figs. 4B, 5B, 6B)

Claim 60:
wherein generating the participant authentication key comprises using a hardware security module.
(See Dewang: Page 15 (“HSM”)

Claim 61:
wherein generating a participant authentication key comprises encrypting information relating to the financial account using a service provider master key stored in a hardware security module.
(See Dewang: Page 15 (“generate the required Master Key(s) into the HSM residing with ATOM”)

Claim 62:
wherein the encrypted information includes at least one of a routing transit number or a bank identification number.

Claim 62:
wherein the encrypting comprises using a triple-Data Encryption Algorithm.
(See Dewang: Page 5 (“DES”)

Claim 63:
wherein generating a payment instruction key comprises generating a keyed cryptographic hash.
(See Dewang: Page 20 (“Message Authentication Code is calculated using the derived MAC session key”)

Claim 64:
wherein generating a payment instruction key comprises hashing an identifier associated with the financial account.
(See Dewang: Page 23 (“generate MAC for the data flowing from the terminal to acquirer”)

Claim 65:
wherein the key exchange key is predetermined key exchange agreed to between the transaction origination point and a payment network.
(See Dewang: Page 20 (“key exchange”)

Claim 66:
receiving a transaction request comprising an application request cryptogram from the transaction origination point;
deriving the participant authentication key and the payment instruction key based on the application request cryptogram;
(See Dewang: Page 20 (“Every merchant card and the customer card are loaded with the derived keys unique to the customer or the merchant”)
validating the application request cryptogram using the payment instruction key;
reformatting the transaction request based on the validation of the application request cryptogram;
(See Dewang: Page 39 (“the platform decrypting the customer response, validating the Cryptogram decrypting the payload and sending it to Virtual POS to process the payment”)
sending the reformatted transaction request to the financial institution;
receiving a transaction request response from the financial institution, the response approving or denying the transaction request; and
forwarding the transaction request response to the transaction origination point.
(See Dewang: Page 30 (“ATOM platform decrypts the customer response and validates the Cryptogram, decrypts the payload and send it to Virtual POS to process the payment by sending the Payment authorization request to acquirer host”)

Claim 67:
A system for processing a payment transaction, comprising:
at least one processor; and
at least one memory containing instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising:
receiving an authentication request associated with a user account from a transaction origination point system, wherein the transaction origination point system comprises one or more of a mobile wallet, a bill payment website, a mobile bill payment application, a teller station, a kiosk, an in-branch access terminal, or a funds transfer website, wherein the authentication request comprises plurality of snips comprising identification data;
(See Dewang: (“physical Point of Sale (PoS) Terminal”)
sending an account identification request comprising the snip to a financial institution system based on the authentication request;
receiving an account validation response from the financial institution system reflecting a match between the snip and data associated with a financial account, wherein the account validation response comprises a bit map that indicates snips matching data associated with the financial account; 
determining that the user account is associated with the financial account if the bit map reflects exceeding a threshold number of snips;
(See Chung: 
Para [0069] (“verification of identity by conventional means such as birth certificate, driver's license, passport, photo identification, and the like.”)
[0129] (“Converting 502 locus-based digitized signature data to bitmap “.bmp” format initiates the reading 504 of the signed data, i.e. the locus-based digitized signature data for use in creating bitmap data 506, and ultimately to save 508 the data when transformed to bitmap data format as a bitmap “.bmp” file.  Creating 506 bitmap data comprises a repetitive process of converting locus-based digitized signature points into bitmap pixels.  The method begins at a point location (x,y) and advances through the point locations (x,y) until all are processed or transformed into pixels in bitmap format.”)
Claim 25 (“comparing the biometric data from the biometric data file with biometric data previously stored in a database, or with a predetermined threshold value, or with biometric data previously stored in a database and a predetermined threshold value, for authenticating the biometric data for approving or disapproving the transaction;”))
associating the financial account and the user account based on the validation response and a threshold match level;
(See Domenica: Para [0062] (“The comparison result may, for example, be an identifier such as match, partial match, or no match.”)
generating a participant authentication key using a service provider master key stored in a hardware security module, based on the association between the financial account and the user account, wherein the participant authentication key comprises financial institution information;
(See Dewang: Page 15 (“HSM”)
generating a payment instruction key comprising a keyed cryptographic hash based on the financial account, using the participant authentication key as a key of the payment instruction key;
See Dewang: Page 20 (“ATOM platform uses PKI based Asymmetric cryptography (used only in key exchange) and symmetric key based cryptography (for data encryption and MAC) to secure the mobile transactions.”)
encrypting the payment instruction key using a predetermined key exchange key agreed to between the transaction origination point and a payment network; and
sending the encrypted payment instruction key to the transaction origination point system.
(See Dewang: Page 30 (“ATOM platform decrypts the customer response and validates the Cryptogram, decrypts the payload and send it to Virtual POS to process the payment by sending the Payment authorization request to acquirer host”)

Claim 68:
A method for processing payment transactions via a network comprising:
receiving an authentication request associated with a user account from a transaction origination point system, wherein the transaction origination point system comprises one or more of a mobile wallet, a bill payment website, a mobile bill payment application, a teller station, a kiosk, an in-branch access terminal, or a funds transfer website, wherein the authentication request comprises plurality of snips comprising identification data;
(See Dewang: (“physical Point of Sale (PoS) Terminal”))
sending an account identification request comprising the snips to a financial institution system based on the authentication request;
receiving an account validation response from the financial institution system reflecting a match between the snip and data associated with a financial account, wherein the account validation response comprises a bit map that indicates snips matching data associated with the financial account; 
determining that the user account is associated with the financial account if the bit map reflects exceeding a threshold number of snips;
(See Chung: 
Para [0069] (“verification of identity by conventional means such as birth certificate, driver's license, passport, photo identification, and the like.”)
[0129] (“Converting 502 locus-based digitized signature data to bitmap “.bmp” format initiates the reading 504 of the signed data, i.e. the locus-based digitized signature data for use in creating bitmap data 506, and ultimately to save 508 the data when transformed to bitmap data format as a bitmap “.bmp” file.  Creating 506 bitmap data comprises a repetitive process of converting locus-based digitized signature points into bitmap pixels.  The method begins at a point location (x,y) and advances through the point locations (x,y) until all are processed or transformed into pixels in bitmap format.”)
Claim 25 (“comparing the biometric data from the biometric data file with biometric data previously stored in a database, or with a predetermined threshold value, or with biometric data previously stored in a database and a predetermined threshold value, for authenticating the biometric data for approving or disapproving the transaction;”))
associating the financial account and the user account based on the validation response;
generating a participant authentication key based on the association between the financial account and the user account;
generating a payment instruction key based on the financial account, using the participant authentication key as a key of the payment instruction key;
encrypting the payment instruction key using a key exchange key;
(See Dewang: Page 40 (“ATOM Elliptic Curve Key Encryption Key :is used by the ATOM Platform during key exchange of Customer/Merchant Card Master and the message authentication key to the customer mobile”)
sending the encrypted payment instruction key to the transaction origination point;
receiving a transaction request comprising an application request cryptogram from the transaction origination point system;
validating the application request cryptogram;
(See Dewang: Page 39 (“the platform decrypting the customer response, validating the Cryptogram decrypting the payload and sending it to Virtual POS to process the payment”)
sending a reformatted transaction request to the financial institution based on the validation of the application request cryptogram;
receiving a transaction request response from the financial institution, the response approving or denying the transaction request; and
forwarding the transaction request response to the transaction origination point system.
(See Dewang: Page 30 (“ATOM platform decrypts the customer response and validates the Cryptogram, decrypts the payload and send it to Virtual POS to process the payment by sending the Payment authorization request to acquirer host”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-68 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,535,064 and claims 1-32 of U.S. Patent No. 10,552,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that it is not human activity to process digitized information within a computer system; it is not human behavior to compare or utilize digital information including transaction authorization request. 
Examiner respectfully disagrees.
Examiner notes that what the Applicant fails to consider is that the claims merely automate what can be done in person.  For example, a human security analyst behind a terminal or counter may orally receive a transaction request from a customer, visually inspect his/her identification for authentication, compare the match between snip and information stored on the customer account, generate and encrypt payment key and send the key to transaction origination system.  All of the above steps such as comparing, determining, associating, etc. constitute Mental Process (observation, evaluation, judgement and/or opinion) as in Cybersource and Fairwarning.  Furthermore, since transaction fraud costs financial institutions millions of dollars in lost revenue every year, the practice of authenticating a customer before a transaction is a fundamental economic risk management exercise that falls under the abstract idea grouping of Certain Methods of Organizing Human Activity as in Solutran, Bozeman, etc.  Examiner has cited the above mentioned cases not for their exact similarity in subject matter but instead to highlight the concepts such as verification or risk management underlying the present claims.  
Applicant argues that unlike RecogniCorp and Digitech the claimed subject matter does not invoke computer merely as a tool.  In response, Examiner notes that the above two cases were cited to highlight the fact that Applicant’s claims use basic encryption to protect customer transaction data. 
Applicant asserts that the claims provide technological improvement citing Enffish.
Examiner respectfully disagrees.
Enfish was directed to new self-referential table data structure for faster data processing inside a database.  This was deemed by the Federal Circuit as a technical improvement to the functioning of the computer because the self-referential database provided increased flexibility, faster search times, and smaller memory requirements compared to conventional databases.  The Court found that the claims were patent-eligible because “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory.”  However, unlike Enfish, the present claims do not describe improvement that is comparable to a new data structure that signifies improvement to the computer.  Verifying and authenticating a transaction participant is not improving the computer; rather it is merely reducing possible transaction fraud which is a risk management exercise and an abstract idea.
Applicant argues that the Office must show how the combination of additional elements was conventional and that the combination of steps represent significantly more than abstract idea.
Examiner respectfully disagrees.
First, Applicant is conflating additional elements with the abstract idea.  As noted in Prong 2 above, the only additional elements are: transaction origination system (TOP), financial institution system, and a processor all of which are generic.  The claims merely implement a series of abstract ideas on the above system.  There is no requirement under Step 2B for the Office to show that the abstract ideas are unconventional.  Here, the arrangement of transaction origination system and financial institution system are entirely conventional.  A transaction request is routed from the merchant computer to the intermediary to the payment network to the financial institution and back.  This is in no way similar to McRO which involved innovative local based packet filtering at the client site that was deemed unconventional in the art.  For the above reasons, Applicant’s arguments are not persuasive.
Previously Addressed Arguments
Applicant argues that it is not human activity to receive or transmit a transaction request that includes an encryption and that is not human behavior to use a bit map or use bit map to indicate snips matching data associated with a financial account.
Examiner respectfully disagrees.
Examiner notes that encryption could consist of a simple substitution of plain text with cipher text which is a mental process.  Encrypting letters by hand by using shift cipher has been used since the days of the Roman Empire.  The concepts of encrypting and decrypting keys using account key constitutes Mental Processes and/or Mathematical Concepts.  See Digitech v Electronics for Imaging (Fed. Cir. 2014) (“A process that started with data, added an algorithm, and ended with a new form of data was directed to an abstract idea.”)
With regard to use bit map to indicate snips matching data associated with a financial account, Examiner first notes that this feature is not fully supported in the original disclosure; and second, comparing information with bitmap and determining whether bit map exceeds threshold number of snips requires observation, evaluation and judgment and hence falls under the Mental Process grouping.  
Applicant asserts that proposed amended claim 49 recites a specific set of computerized instructions that improve traditional systems of prioritizing and allocating trade data tasks and restricting alert generation and thus recite significantly more than any abstract idea.
Examiner respectfully disagrees.
Examiner notes that the improvements that the Applicant refers to – prioritizing and allocating trade data tasks – are, a) not recited in the claims; and b) even if they did, would, at most, constitute improvements to Certain Methods of Organizing Human Activity (that lie in the abstract domain) and not to the computer system itself.  They do not describe any particular improvement in the manner a computer functions.  Any solution presented is in the abstract idea itself, and not to any technology.  Here, the ‘focus’ of the claim is not ‘on the specific asserted improvement in computer capabilities.’  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem. See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not contain additional elements to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
103
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skills would have been dissuaded from combining Dewang + Domenica + Chung because Chung relies on signature and not on verification of identity such as driver’s license and thus teaches away from transactions approved by other means. 
Examiner finds this unpersuasive.
Domenica uses data element known both by issuer and customer, e.g., phone number, address, social security number, account number, code, etc. for verification.  Chung teaches using biometric data for verification.  Applicant has offered no persuasive reason why a reference that teaches verifying one type of personal information (social security number) cannot be combined with a reference that teaches verifying using another form of personal information (biometric).  A POSITA knows that transaction fraud is a widespread problem.  While an impostor may be in possession of a legitimate customer’s address, social security number or account number, that impostor may not be in possession of the legitimate customer’s retinal scan.  Therefore, taking the Dewang + Domenica combination and adding Chung to that will further strengthen the verification protocol.  For the above reasons, Applicant’s argument about Chung teaching away from Domenica is not persuasive.
Double Patenting
Applicant asserts that the amended claims are patentably distinct from the ‘064 patent.
Examiner respectfully disagrees.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  For example, the ‘064 patent discloses transaction validation based on snips matching financial account information.  See Col. 20 lines 35-40 of US 10,535,064 (“For example, if the first, third, and fourth snips received from initiating user 101 match data in the CIF but the second and fifth snips received from initiating user 101 do not match data in the CIF, financial institution 413 can generate a response indicating that only some of the snips match.  In some embodiments, the corresponding response can be implemented as a bit map indicating which snips matched information in the CIF.”).
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693